Case 0:17-cv-60426-UU Document 387 Entered on FLSD Docket 12/19/2018 Page 1 of 3




                              IN THE UNITED STATES DISTRICT
                               COURT SOUTHERN DISTRICT OF
                                          FLORIDA
                                     Case No.: 17-cv-60426-UU

 ALEKSEJ GUBAREV, XBT HOLDING
 S.A., AND WEBZILLA, INC.

       Plaintiffs,

 vs.

 BUZZFEED, INC. AND BEN SMITH,

   Defendants.
                                                 /

                     DEFENDANTS’ NOTICE OF SUPPLEMENTAL FILING

           Defendants BuzzFeed, Inc. and Ben Smith hereby file the following documents to

 supplement the record on their motion for summary judgment, Dkt. 214:

           1) Transcript of the first day of the interview of James Comey by the House Judiciary

                Committee, which was publicly released on December 8, 2018. The Dossier is

                discussed on pages 109-119, 123-131, 151, 161, and 216-22;

           2) Transcript of the final day of the interview of James Comey by the House

                Judiciary Committee, which was publicly released on December 18, 2018. The

                Dossier is discussed on pages 30-36, 115-19, and 134-36;

           3) Document produced by FBI on December 14, 2018 in response to FOIA request

                seeking the two-page synopsis of the Dossier provided to President-elect Donald

                Trump in January 2017, which is also referenced on pages 116-17 and 135 of the

                transcript released on December 18, 2018. See James Madison Project v. Dep’t of

                Justice, No. 1:17-cv-00144-APM, Dkt. 52 (D.D.C.).


                                                     1
Case 0:17-cv-60426-UU Document 387 Entered on FLSD Docket 12/19/2018 Page 2 of 3




Dated: December 19, 2018
                                 Respectfully submitted,
                                 /s/ Katherine M. Bolger
                                 Katherine M. Bolger
                                 Nathan Siegel
                                 Adam Lazier
                                 Alison Schary
                                 DAVIS WRIGHT TREMAINE LLP
                                 1251 Avenue of the Americas, 21st Floor
                                 New York, New York 10020
                                 katebolger@dwt.com
                                 adamlazier@dwt.com
                                 nathansiegel@dwt.com

                                 Roy Black
                                 Jared Lopez
                                 BLACK, SREBNICK, KORNSPAN & STUMPF,
                                 P.A.
                                 201 So. Biscayne Boulevard
                                 Miami, Florida 33131
                                 rblack@royblack.com
                                 jlopez@royblack.com

                                 Counsel for Defendant




                                        2
Case 0:17-cv-60426-UU Document 387 Entered on FLSD Docket 12/19/2018 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
  will be served electronically via CM/ECF on all counsel or parties of record this 19th day of
  December, 2018.



                                                By: /s/ Adam Lazier
                                                        Adam Lazier, Esq.
